Citation Nr: 1038582	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-36 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether new and material evidence to reopen a claim for service 
connection for posttraumatic stress disorder (PTSD) has been 
received.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to February 
1967.  

A claim for service connection for PTSD was previously denied by 
the RO in Winston-Salem, North Carolina, in June 2006; the 
Veteran did not appeal that denial.  Jurisdiction of the claims 
file was later transferred to the RO in Newark, New Jersey.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2008 rating decision in which the RO declined to reopen 
the claim for service connection for PTSD.  In June 2008, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in October 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2008.  

In January 2010, the appellant testified during a hearing before 
RO personnel at the RO, a transcript of the hearing is of record.  

The record reflects that the Veteran was previously represented 
by the New Jersey Department of Military and Veterans' Affairs.  
In June 2010, the Veteran appointed the National Association of 
County Veterans Service Officers as his new representative, as 
reflected in a VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative).  The Board recognizes 
the change in representation.

The Board notes that in July 2010, the Veteran's new 
representative raised an additional claim for service connection 
for ischemic heart disease.  As this matter has not been 
adjudicated by the RO, it is not before the Board; hence, it is 
referred to the RO for appropriate action.

For the reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

On a July 2010 VA Form 9 (Appeal to the Board of Veterans' 
Appeals), the Veteran requested a hearing before the Board at the 
RO (i.e., a Travel Board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  As the 
RO schedules Travel Board hearings, a remand of this matter is 
warranted to schedule the desired hearing in accordance with the 
Veteran's request.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the Veteran for a 
Travel Board hearing in accordance with 
his July 2010 request.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing.  
See 38 C.F.R. § 20.704(b) (2009).  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).



